Exhibit 10.4

 

CAPTARIS, INC. EXECUTIVE SEVERANCE PAY PLAN

 

Effective March 15, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Introduction    1 2.    Eligibility    1 3.    Benefits    3 4.    How the
Plan is Administered    6 5.    Amendment or Termination of the Plan    7 6.   
Miscellaneous    7 7.    No Contract of Employment    7 8.    Claim Procedure   
8

 

- i -



--------------------------------------------------------------------------------

1. Introduction

 

Captaris, Inc. (the “Company”) has established the Captaris, Inc. Executive
Severance Pay Plan, as set forth herein and as may be amended from time to time
(the “Plan”), to provide severance pay and other benefits to certain employees
whose employment is terminated involuntarily by the Company without Cause or who
terminate their employment with the Company for Good Reason on or after March
15, 2005.

 

2. Eligibility

 

Eligible

Employees

   The following Company employees are covered by this Plan:      (1)    The
Chief Executive Officer;      (2)    The Chief Financial Officer;      (3)   
The Chief Operating Officer; and      (4)    Any other employees notified in
writing by the Company’s Compensation Committee (the “Compensation Committee”)
that they are covered by this plan; provided that such employees must be members
of a select group of management or highly compensated employees (as determined
by Board in its sole and absolute discretion).      The employees who are
covered by this Plan are referred to as “Eligible Employees.” No other employees
can become entitled to benefits under this Plan Conditions to Receive Benefits
   An Eligible Employee will be entitled to benefits under this Plan if all of
the following conditions are satisfied:      (1)    The Eligible Employee’s
employment is terminated involuntarily by the Company after March 15, 2005
without Cause, or the Eligible Employee terminates from employment with the
Company after March 15, 2005 for Good Reason;

 

Page 1



--------------------------------------------------------------------------------

     (2)    The Eligible Employee executes a release of claims acceptable to the
Company (the “Release”) within the time period specified by the Company (but not
prior to termination of employment) and does not revoke that Release during the
revocation period specified therein (the “Revocation Period”) (such execution
and revocation periods not to extend beyond the maximum periods required by
applicable law for such release to be fully effective); and      If the Eligible
Employee is a party to a Change in Control Agreement with the Company, then the
Eligible Employee will be subject to an additional condition. Any such Eligible
Employee will only be entitled to benefits under this Plan if all of the
preceding conditions are satisfied and the Eligible Employee’s employment
terminates prior to a Change in Control, as defined in the Change in Control
Agreement between the Eligible Employee and the Company. If no there is no
Change in Control Agreement between the Eligible Employee and the Company, then
this condition does not apply.      Termination for Cause      For purposes of
this Plan, “Cause” means any of the following:      (1)    The Eligible
Employee’s willful misconduct or dishonesty in the performance of, or the
Eligible Employee’s willful failure to perform, any of the Eligible Employee’s
material duties or obligations to the Company ;      (2)    The Eligible
Employee’s willful injury of the Company, or the Eligible Employee’s breach of
fiduciary duty to the Company involving personal profit;      (3)    Conviction
of the Eligible Employee of the violation of a state or federal criminal law
involving the commission of a crime against the Company or any felony;      (4)
   Habitual or repeated misuse by the Eligible Employee of alcohol or controlled
substances that materially impairs the Eligible Employee’s ability to perform
any of his or her duties or obligations to the Company;      (5)    Any material
or willful violation by the Eligible Employee of any provisions of the
Employment Agreement or Employee Intellectual Property Agreement (if any)
between the Eligible Employee and the Company; or

 

Page 2



--------------------------------------------------------------------------------

     (6)    Any past or present act by the Eligible Employee involving moral
turpitude adversely affecting the business, goodwill or reputation of the
Company, or materially and adversely affecting the Eligible Employee’s ability
to effectively represent the Company with the public.      Termination for Good
Reason      For purposes of this Plan, “Good Reason” means the occurrence of any
of the following, without the Eligible Employee’s consent:      (1)    A
demotion or other material reduction in the nature or status of the Eligible
Employee’s authority, duties or responsibilities with respect to the Company,
excluding for this purpose an isolated and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Eligible Employee; provided that a change in the person or
office to which the Eligible Employee reports, without a corresponding reduction
in title, authority, duties and responsibilities will not constitute Good
Reason;      (2)    A reduction of at least 5% in the Eligible Employee’s then
current base salary or target annual bonus, which reduction is not related to
behavior or performance by the Executive that (i) would constitute “Cause” (as
defined above), or (ii) is otherwise below reasonable expectations; provided,
however, that this paragraph (2) will not apply in any case in which
substantially all of the Eligible Employees are subject to substantially similar
reductions; or      (3)    The Company requiring the Eligible Employee to be
based at any office or location that is more than 50 miles from the office or
location at which the Eligible Employee is based as of the later of January 1,
2005 or the Eligible Employee’s date of hire.

 

3. Benefits

 

Amount of

Severance Pay

   Subject to the other provisions of the Plan, if an Eligible Employee becomes
entitled to severance benefits under the Plan, the amount of severance pay to
which the Eligible Employee will be entitled will include the Base Salary
Component and the Bonus Component, as described below.

 

Page 3



--------------------------------------------------------------------------------

     Base Salary Component      The Base Salary Component will consist of base
salary continuation, payable in the course of the Company’s regularly scheduled
payroll and subject to normal withholdings, for a period of time equal to 12
months.      Bonus Component      The Bonus Component is a lump sum payment
payable on the date the Eligible Employee becomes entitled to severance benefits
under the Plan calculated as the sum of:      (1)    The product of (a) the
Eligible Employee’s target annual bonus payable for the fiscal year in which the
Eligible Employee’s employment terminates, and (b) a fraction, the numerator of
which is the number of days in the current fiscal year through the date on which
the Eligible Employee’s employment terminates, and the denominator of which is
365; and      (2)    An amount equal to the Eligible Employee’s target annual
bonus payable for the fiscal year in which the Eligible Employee’s employment
terminates.

Payment of

Severance

Following Death

   If the Eligible Employee dies before the severance pay to which he or she had
become entitled under the Plan has been distributed, such severance pay will be
paid to the Eligible Employee’s estate. Other Benefits    COBRA Premium Payment
     If an Eligible Employee becomes entitled to severance pay under the
preceding provisions of this Plan, then the Company will pay any COBRA premiums
which would otherwise be payable by such Eligible Employee for COBRA
continuation coverage under the Company’s group health plans (i.e., medical,
dental and vision plans); provided that the Company’s obligation under this
paragraph will cease at such time as the Eligible Employee obtains new health
insurance coverage or, if earlier, upon the expiration of 12 months.

 

Page 4



--------------------------------------------------------------------------------

     Life and Disability Insurance      If an Eligible Employee becomes entitled
to severance pay under the preceding provisions of this Plan, then the Company
will use commercially reasonable efforts to continue the Eligible Employee’s
coverage under the Company’s life, short-term and long-term disability insurance
plans until such time as the Eligible Employee obtains new life, short-term
disability or long-term disability coverage, as applicable, or, if earlier, upon
the expiration of 12 months.      If the particular benefit to be continued
under the immediately preceding paragraph is insured, then the Company’s
obligation to continue such benefit is conditioned on the relevant insurance
carrier agreeing to such continuation. The Company will use commercially
reasonable efforts to cause the relevant insurance carrier to agree to such
continuation.      If an Eligible Employee becomes entitled to severance pay
under the preceding provisions of this Plan, and the Company is unable to
continue coverage under the Company’s life, short-term and long-term disability
insurance plans or if Company otherwise elects not to continue coverage under
those plans, then Company will pay the Eligible Employee a lump sum equal to 18
months of the monthly premium (whether paid by the Eligible Employee or the
Company) for coverage under the Company’s life, short and long-term disability
insurance plans. The Company will make this payment in a lump sum at the time
the Eligible Employee becomes entitled to benefits under the Plan. Withholding
   Amounts will be withheld from an Eligible Employee’s severance pay and other
benefits under this Plan, as required by law or as authorized by the employee,
for any applicable taxes, including income taxes and social security taxes. In
addition, the Company may reduce the amount of an Eligible Employee’s severance
pay and other benefits by any amounts owed to the Company by the Eligible
Employee.

 

Page 5



--------------------------------------------------------------------------------

Failure to Execute

Release

   If an Eligible Employee whose employment terminates under circumstances that
would otherwise entitle him or her to severance benefits under this Plan fails
to execute a Release or revokes such Release within his or her Revocation
Period, then such employee will not be entitled to any of the benefits described
above.      4. How the Plan is Administered

Plan

Administration

   The Plan is administered by the Plan Administrator. The Compensation
Committee is the Plan Administrator.      The principal duty of the Plan
Administrator is to see that the Plan is carried out, in accordance with its
terms, for the exclusive benefit of the Eligible Employees.

Power and

Authority

   The Compensation Committee has all power and authority necessary or
convenient to administer the Plan, including the exclusive authority and
discretion to:     

•      

   construe and interpret the terms and provisions of the Plan and to decide all
questions of eligibility for benefits under the Plan.     

•      

   to prescribe procedures to be followed and the forms to be used by employees
pursuant to the Plan.     

•      

   to request and receive from all Eligible Employees such information as the
Plan Administrator determines is necessary for the proper administration of the
Plan.      The Company bears all costs of administering the Plan.

 

Page 6



--------------------------------------------------------------------------------

5. Amendment or Termination of the Plan; Section 409A of the Code

 

The Company, by action of the Compensation Committee, may amend or terminate the
Plan at any time; provided, however, that no amendment or termination of the
Plan shall affect the payment or provision of any severance benefits to which an
Eligible Employee has become entitled prior to such amendment or termination.

 

Notwithstanding the foregoing, the Company intends that the provisions of the
Plan, and any payments or other benefits under the Plan, comply with the payout
and other limitations and restrictions imposed under Section 409A (“Section
409A”) of the Internal Revenue Code of 1986 (the “Code”), as clarified or
modified by guidance from the U.S Department of Treasury or the Internal Revenue
Service – in each case, if and to the extent Section 409A is otherwise
applicable to this Plan and such compliance is necessary to avoid the penalties
otherwise imposed under Section 409A. In this connection, the provisions of the
Plan, and any payments or other benefits under the Plan, and the terms of any
deferral and other rights regarding the Plan, will, unless otherwise determined
by the Compensation Committee, be deemed modified if and to the extent necessary
to comply with the payout and other limitations and restrictions imposed under
Section 409A, as clarified or supplemented by guidance from the U.S. Department
of Treasury or the Internal Revenue Service – in each case, if and to the extent
Section 409A is otherwise applicable to the Plan and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.

 

6. Miscellaneous

 

How the Plan

is Funded

   The Company pays severance pay from its general assets. PBGC    Benefits
provided by the Plan are not insured by the Federal Pension Benefit Guaranty
Corporation (PBGC) under Title IV of ERISA, because the insurance provisions
under ERISA are not applicable to the Plan.

 

7. No Contract of Employment

 

The Plan is not intended to be, and may not be construed as constituting, a
contract or other arrangement between any Eligible Employee and the Company to
the effect that any Eligible Employee will be employed for any specific period
of time.

 

Page 7



--------------------------------------------------------------------------------

8. Claim Procedure

 

Review of

Claims

   If an Eligible Employee or, in the case of an Eligible Employee’s death, the
Eligible Employee’s estate (either, the “Claimant”) believes that he, she or it
is entitled to a benefit under the Plan or to a greater benefit under the Plan
than the amount he, she or it has received, then the Claimant (or his, her or
its or authorized representative) may file a claim with the Chair of the
Compensation Committee (the “Initial Claim Reviewer”). The claim must be in
writing and must contain the following information:      1.    The reason for
making the claim;      2.    The facts supporting the claim;      3.    The
amount claimed; and      4.    The Claimant’s name and address.

Decision on

Claim

   The Initial Claim Reviewer will decide and answer any claim in writing,
generally within 90 days of receiving it, stating whether the claim has been
granted or denied. The Initial Claim Reviewer can extend this 90-day period for
another 90 days if it determines that special circumstances require additional
time to process the claim. The Initial Claim Reviewer will notify the Claimant
or his, her or its authorized representative in writing of any such extension
within 90 days of receiving the claim. The notice will included the reason(s)
why the extension is necessary and the date by which the Initial Claim Reviewer
expects to render its decision on the claim.      If the claim is partially or
completely denied, the denial will include:      1.    The specific reason or
reasons for the denial;      2.    Reference to the specific Plan provisions on
which the denial is based;      3.    A description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and      4.    A
description of the Plan’s claim appeal procedure and the time limits applicable
to such procedure, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), following an adverse decision on appeal.

 

Page 8



--------------------------------------------------------------------------------

     If a Claimant submits a claim in accordance with the procedure described
above and does not hear from the Initial Claim Reviewer within 90 days, the
Claimant should consider the claim denied.

Appealing a

Claim Denial

   If the claim is partially or completely denied, the Claimant has the right to
ask for a review of the denial. To appeal the claim denial, the Claimant (or
his, her or its legal representative) must file a written request for appeal
with the Plan Administrator (i.e., the Compensation Committee) within 90 days
after receiving the claim denial. This written request for appeal should
contain:      1.    A statement of the grounds on which the appeal is based;  
   2.    Reference to the specific Plan provisions that support the claim;     
3.    The reason(s) or argument(s) why the Claimant feels the claim should be
granted and the evidence supporting each reason or argument; and      4.    Any
other comments, documents, records or information relating to the claim that the
Claimant wishes to submit.      The Claimant (or his, her or its legal
representative) will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim. Whether a document, record or other information is relevant to the
claim will be determined in accordance with applicable regulations of the U.S.
Department of Labor.

Decision on

Appeal

   The Plan Administrator will decide and answer the appeal in writing,
generally within 60 days after receiving the Claimant’s request for appeal. The
Plan Administrator can extend this 60-day period for another 60 days if it
determines that special circumstances require additional time to process the
claim. The Plan Administrator will notify the Claimant (or his, her or its legal
representative) in writing of any such extension within 60 days of receiving the
appeal. The notice will include the reason(s) why the extension is necessary and
the date by which the Plan Administrator expects to render its decision on the
claim. In reaching its decision, the Plan Administrator will take into account
all of the comments, documents, records and other information that the Claimant
submitted, without regard to whether such information was submitted or
considered by the Initial Claim Reviewer in its initial denial of the claim.

 

Page 9



--------------------------------------------------------------------------------

     If the claim is partially or completely denied on appeal, the written
notice will include the following:      1.    The specific reason or reasons for
the denial;     

2.

   Reference to the specific Plan provisions on which the denial is based;     
3.    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim; and     

4.

   A statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.      If a Claimant files an appeal in accordance with the procedure
described above and does not hear from the Plan Administrator within 60 days,
the Claimant should consider the appeal denied. Filing Suit    A Claimant must
comply with the claim and appeal procedures described above before seeking any
other legal recourse (including filing a law suit) regarding claims for
benefits. If a Claimant wishes to file a court action after exhausting the
foregoing procedures, the Claimant must file such action in a court of competent
jurisdiction within 180 days after the date on which the Claimant receives the
Plan Administrator’s written denial of the Claimant’s appeal. Court actions may
not be commenced after this 180-day period. Any judicial review of the Plan
Administrator’s decision on the claim will be limited to whether, in the
particular instance, the Plan Administrator abused its discretion. In no event
will such judicial review be on a de novo basis, because the Plan Administrator
has discretionary authority to determine eligibility for (and the amount of)
benefits under the Plan and to construe and interpret the terms and provisions
of the Plan.

 

Page 10